Exhibit 10.1

RETIREMENT AGREEMENT

This Retirement Agreement (this “Agreement”) is made and entered into as of
September 28, 2010 by and between Thomas M. Schoewe (“Mr. Schoewe” ) and
Wal-Mart Stores, Inc., a Delaware corporation, and its affiliates and
subsidiaries (collectively, “Walmart”).

RECITALS

WHEREAS, on September 23, 2010, Mr. Schoewe formally notified the Company of his
intent to retire as Executive Vice President of the Company effective on the
close of business on January 31, 2011 (the “Retirement Date”); and

WHEREAS, the Company desires to continue to employ Mr. Schoewe through
January 31, 2011, as described herein, and Mr. Schoewe wishes to continue such
employment on the terms, provisions and conditions set forth in this Agreement.

AGREEMENT

NOW, THEREFORE, for good and sufficient consideration, the sufficiency of which
the parties acknowledge, the parties agree as follows:

 

  1. Employment.

 

  a) Mr. Schoewe shall remain Executive Vice President and Chief Financial
Officer of Walmart through November 30, 2010, and beginning on December 1, 2010,
he will remain a Walmart associate through January 31, 2011, at which time he
will separate from service, unless the term of this Agreement is extended in
writing by agreement of the parties. While employed with Walmart from
December 1, 2010 through January 31, 2011, Mr. Schoewe shall:

 

  (i) be available on a full-time basis for consultation and advice to
Wal-Mart’s management and the Board of Directors (the “Board”);

 

  (ii) facilitate, support and help with the transition of Walmart’s new Chief
Financial Officer;

 

  (iii) be available to travel, domestically and internationally, and to tour
stores and clubs with senior management and members of the Board for
consultation and advice, as well as with other Walmart associates in aid of
associate development; and

 

  (iv) at Walmart’s request, Mr. Schoewe shall represent Walmart at external
meetings and speaking engagements.

 

  2. Compensation. Subject to compliance with the terms, provisions, and
conditions of this Agreement, Mr. Schoewe shall receive the following
compensation during his employment:

 

  a) Base Salary. Mr. Schoewe’s shall continue to receive his current annual
base salary through January 31, 2011, which will be paid through Wal-Mart’s
regular payroll;

 

  b) Incentive Payments. Mr. Schoewe will be eligible to receive his full
incentive payment under the Wal-Mart Stores, Inc. Management Incentive Plan (the
“MIP”) for the fiscal year ending January 31, 2011, but will not be entitled to
an incentive payment for fiscal 2012 or any fiscal year thereafter;

 

  c) Future Equity Grants. Mr. Schoewe will not receive any future equity grants
under the Wal-Mart Stores, Inc. Stock Incentive Plan of 2010 (the “SIP”);

 

  d) Current Equity Grants. All unvested equity under the SIP will continue to
vest as scheduled during employment through the Retirement Date, except as
follows:

 

  (i) Performance Shares. Mr. Schoewe shall forfeit 100 percent of the 69,804
target performance shares he received on January 23, 2009 and 100 percent of the
62,465 target performance shares he received on January 19, 2010. The remaining
target performance shares granted on January 21, 2008 shall be subject to the
SIP; notices of award, as applicable; and the performance metrics for those
grants approved by the Compensation, Nominating, and Governance Committee of the
Board.



--------------------------------------------------------------------------------

  (ii) Restricted Stock and Stock Options. Walmart and Mr. Schoewe acknowledge
that Mr. Schoewe currently has unvested stock options and restricted stock
grants under the SIP or predecessor equity plans of Walmart, which such equity
awards are subject to stock option award notices and restricted stock award
notices (collectively, the “Awards”). As consideration for the releases set
forth in Section 4 of this Agreement and for extending the Noncompetition
Agreement (as defined below), as amended by the Amendment (as defined below) and
for other good and sufficient consideration, the vesting of: (a) certain shares
of unvested restricted stock; and (b) certain stock options held by Mr. Schoewe
will be accelerated to the Retirement Date, as set forth in Exhibit A. All other
terms of such restricted stock awards and such stock option awards, including
any deferral elections with respect to such awards, as set forth in the SIP, any
predecessor equity plans of Walmart and the Awards, shall continue in full force
and effect, and the receipt of such shares by Mr. Schoewe shall be subject to
applicable tax withholding.

 

  (iii) Unvested Equity. All equity, other than as described in this
Section 2(d), that vests after January 31, 2011, shall be forfeited.

 

  e) Other Payments and Benefits. As a Walmart associate, Mr. Schoewe will be
entitled to participate in Walmart-sponsored plans and programs (except as
limited by Sections 2(a) through (d) immediately above) on the same basis as
other Walmart associates, similarly situated, through January 31, 2011. Unless
otherwise provided for in the plans and programs, Mr. Schoewe’s participation in
all Wal-Mart-sponsored benefit plans or programs will end on January 31, 2011.

 

  3. Prior Agreement and Transition Payments. Subject to the modifications set
forth herein, Mr. Schoewe and Walmart reaffirm their respective obligations as
set forth in the Post-Termination Agreement and Covenant Not to Compete, dated
January 31, 2000 (the “Non-Competition Agreement”), and incorporated herein by
reference, and the Amendment to Agreement, dated December 20, 2005 (the
“Amendment”) attached hereto collectively as Exhibit B and incorporated herein
by reference. Mr. Schoewe agrees to extend the covenant not to compete provided
for in the Non-Competition Agreement as amended by the Amendment through and
until January 31, 2014. Pursuant to the Noncompetition Agreement as amended by
the Amendment, Mr. Schoewe shall receive total transition payments of
$1,654,848, less applicable withholding (the “Transition Payments”). As soon as
practical after the Retirement Date, but not to exceed 45 days after the
Retirement Date, Mr. Schoewe will receive the first installment of the
Transition Payments in a lump-sum payment in the amount of $ 413,712, less
applicable withholding. Thereafter, Mr. Schoewe will receive the remaining $
1,241,136 of the Transition Payments, less applicable withholding, over an
eighteen (18) month period in equal bi-weekly installments beginning at the end
of the regularly scheduled pay period six (6) months after the Retirement Date.
The amounts described in this Section 3 are inclusive of all amounts to which
Mr. Schoewe is entitled to receive from Walmart under and pursuant to the
Non-Competition Agreement as amended by the Amendment.

 

  4. Release and Waiver of Claims.

 

  a) Prior to Walmart’s acceleration of the vesting of the restricted stock and
stock options described in Section 2(d)(ii) of this Agreement, Mr. Schoewe shall
execute and deliver a release and waiver of claims to Walmart agreeing to
release, acquit, and forever discharge Walmart and its directors, officers,
shareholders, employees, agents, successors, and assigns, from any and all
claims, causes of action, and demands, including without limitation any claim
for damages, costs, attorneys’ fees, expenses, and compensation whatsoever,
whether known or unknown, arising out of or related to Mr. Schoewe’s employment
with Walmart or his separation from service. Mr. Schoewe also releases any and
all claims he may have that arose prior to the date of this Agreement and hereby
specifically waives and releases all claims under: Title VII of The Civil Rights
Act of 1964, as amended; the Civil Rights Act of 1991; the Americans With
Disabilities Act; the Age Discrimination in Employment Act, as amended; COBRA;
the Family and Medical Leave Act; the Employee Retirement Income Security Act of
1974, as amended; the National Labor Relations Act; the Fair Labor Standards
Act; and any and all state or local statutes, ordinances, or regulations, as
well as all claims arising under federal, state, or local law involving wrongful
discharge, intentional infliction of emotional distress, the tort of outrage, or
any other contract or tort claims.

 

2



--------------------------------------------------------------------------------

  b) Limitation of Release. Nothing herein shall limit or impede Mr. Schoewe’s
right to file or pursue an administrative charge with, or participate in, any
investigation before the Equal Employment Opportunity Commission, any federal or
state agency, to file a claim for unemployment compensation benefits, and/or any
causes of action which by law he may not legally waive. Mr. Schoewe agrees,
however, that if he or anyone acting on his behalf, brings any action concerning
or related to any cause of action or liability released in this Agreement,
Mr. Schoewe waives any right to, and will not accept, any payments, monies,
damages, or other relief, awarded in connection therewith.

 

  5. Confidential Information. Mr. Schoewe agrees that he will not at any time
directly or indirectly use or disclose any confidential information obtained
during the course of his employment with Wal-Mart, except when previously
authorized by Walmart in writing. “Confidential Information” means information
designated as such by Walmart pertaining to the business of Wal-Mart, and
includes, without limitation, trade secrets obtained by Mr. Schoewe during the
course of, or as a result of, Mr. Schoewe’s employment with Wal-Mart, including,
without limitation, information regarding processes, suppliers (including the
terms, conditions, or other business arrangements with suppliers), advertising
and marketing plans and strategies, profit margins, seasonal plans, goals,
objectives, projections, compilations, and analyses regarding Wal-Mart’s
business, salary, staffing, compensation, promotion, diversity objectives and
other employment-related data, and any know-how, techniques, practices or
non-public technical information regarding the business of Wal-Mart. On or prior
to his separation from service, Mr. Schoewe shall return to Walmart all
documentation, programs, software, equipment, statistics, and other written
business materials concerning Walmart and any competitor of Walmart. Mr. Schoewe
acknowledges that the obligations set out herein with respect to Confidential
Information will remain in effect for a period of seven (7) years following his
separation from service, or until such time as the Confidential Information
becomes public other than through publication by Mr. Schoewe.

 

  6. Cooperation. Mr. Schoewe may from time to time after his separation from
service be called upon to testify or provide information to Walmart in
connection with employment-related and other legal proceedings against
Wal-Mart. Mr. Schoewe will provide reasonable assistance to, and will cooperate
with, Walmart in connection with any litigation, arbitration, or judicial or
non-judicial administrative proceedings that may exist or may subsequently arise
regarding events about which Mr. Schoewe has knowledge. Mr. Schoewe agrees to
resign from any boards of directors, boards of managers, and similar governing
boards of any Walmart entities of which he may be a member, and to sign any
documents acknowledging such resignations, as may be requested by Wal-Mart.
Walmart will compensate Mr. Schoewe for reasonable travel expenses and other
expenses incidental to any such cooperation provided to Wal-Mart, based upon
mutually agreeable terms and conditions to be negotiated by the parties.

 

  7. Non-disparagement and Non-solicitation. After his separation from service,
Mr. Schoewe shall not directly or indirectly: a) make disparaging comments
regarding Wal-Mart, its business strategies and operations, and any of
Wal-Mart’s officers, directors, associates, and shareholders; or b) solicit any
current associate working for Walmart to leave his or her employment, or to
provide names or referrals of current Walmart associates to any third party
including recruiters, “headhunters” or others, either official or unofficial,
seeking to hire, place or refer for employment.

 

3



--------------------------------------------------------------------------------

  8. Statement of Ethics. Mr. Schoewe has read and understands the provisions of
Wal-Mart’s Statement of Ethics. Mr. Schoewe acknowledges that he has complied
with the applicable Statement of Ethics during his employment. The discovery of
a failure to abide by the Statement of Ethics, whenever discovered, shall
entitle Walmart to suspend and recoup any payments paid or due under this
Agreement or any other agreements between the parties.

 

  9. Advice of Counsel. Mr. Schoewe has been advised, and by this Agreement is
again advised, to consider this Agreement carefully and to review it with legal
counsel of his choice. Mr. Schoewe understands the provisions of this Agreement
and has been given the opportunity to seek independent legal advice before
signing this Agreement.

 

  10. Taxes. Mr. Schoewe acknowledges and agrees that he is responsible for
paying all taxes and related penalties and interest on his income. Walmart will
withhold taxes, including from amounts or benefits payable under this Agreement,
and report them to tax authorities, as it determines it is required to do.
Walmart has not warranted to Mr. Schoewe that taxes and penalties will not be
imposed under Section 409A. Mr. Schoewe will indemnify Walmart and hold it
harmless with respect to all such taxes, penalties, and interest (other than
FICA taxes imposed on Walmart with respect to Mr. Schoewe’s income).

 

  11. Remedies for Breach. With respect to any breach of this Agreement by
Mr. Schoewe, he agrees to indemnify and hold Walmart harmless from and against
any and all loss, cost, damage, or expense, including, but not limited to,
attorneys’ fees incurred by Walmart and to return immediately to Walmart all of
the monies previously paid to Mr. Schoewe by Walmart under this Agreement;
provided, however, that such repayment shall not constitute a waiver by Walmart
of any other remedies available under this Agreement or by law, including
injunctive relief.

 

  12. Miscellaneous.

 

  a) Entire Agreement. This Agreement, the Non-Competition Agreement and the
Amendment, as modified by this Agreement, together contain the entire agreement
and understanding of the parties, and no prior statements by either party will
be binding unless contained in this Agreement or incorporated by reference in
this Agreement. In addition, to be binding on the parties, any handwritten
changes to this Agreement must be initialed and dated by Mr. Schoewe and the
authorized representative of Walmart whose signature appears below.

 

  b) Severability. If any portion or provision of this Agreement is found to be
unenforceable or invalid, the parties agree that the remaining portions will
remain in full force and effect. The parties will negotiate in good faith to
give such unenforceable or invalid provisions the effect the parties intended.

 

  c) Section Titles. Section titles are informational only and are not to be
considered in construing this Agreement.

 

  d) Successors and Assigns. The parties acknowledge that this Agreement will be
binding on their respective permitted successors, assigns, and heirs. Neither
party may assign this Agreement without the prior written consent of the other
party.

 

  e) Governing Law and Dispute Resolution. The parties agree that this
Agreement, the Non-Competition Agreement and the Amendment will be construed
pursuant to, and governed in accordance with, the laws of the State of Delaware,
without regard to the conflicts of law. The parties agree that they will first
attempt to resolve any disputes arising under this Agreement through good faith
negotiations, that any litigation hereunder shall be brought in the courts of
the State of Delaware, County of New Castle, or in the U.S. District Court for
the District of Delaware, and that venue and jurisdiction in those courts shall
be proper.

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

 

THOMAS M. SCHOEWE     WAL-MART STORES, INC.

/s/ Thomas M. Schoewe

    By:  

/s/ Kathi Child

    Name:   Kathi Child     Title:   SVP – Global Compensation & Organizational
Effectiveness

 

5



--------------------------------------------------------------------------------

EXHIBIT A

Stock Options to be Accelerated:

 

Grant Date

   Number of Options to be
Accelerated    Original Vesting Date January 22, 2007    15,011   
January 22, 2012

Restricted Stock to be Accelerated:

 

Grant Date

   Number of Shares to be
Accelerated    Original Vesting Date January 5, 2004    9,592    January 5, 2012
January 3, 2005    10,580    January 3, 2013 January 21, 2008    6,299   
January 21, 2012 January 21, 2008    6,318    January 21, 2013 January 23, 2009
   7,748    January 23, 2013 January 23, 2009    7,772    January 23, 2014
January 19, 2010    6933    January 19, 2012 January 19, 2010    6934   
January 19, 2014 January 19, 2010    6955    January 19, 2015

 

6



--------------------------------------------------------------------------------

Exhibit B

The Noncompetition Agreement is incorporated by reference to Exhibit 10(f) to
the Annual Report on Form 10-K of the Company for the fiscal year ended
January 31, 2010, filed on March 30, 2010. The Amendment is incorporated by
reference to Exhibit 10.2 to the Current Report on Form 8-K of the Company dated
December 12, 2005.

 

7